              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:17-cr-00057-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                     ORDER
                                )
                                )
NIKOLE ROBBINS ENGLISH,         )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s “Motion for

Reconsideration 18 U.S.C. 3742(e) Post Sentencing Rehabilitation

Programing” [Doc. 24].

      The Defendant moves pursuant to 18 U.S.C. § 3742(e) for a reduction

of sentence based on her rehabilitation efforts while in the Bureau of Prisons

and the hardship that her incarceration imposes on her family. Section

3742(e) provides guidance for the review of sentences by the Court of

Appeals on direct appeal. This section does not authorize the reduction of a

defendant’s sentence by a district court. Accordingly, to the extent that the

Defendant seeks relief under § 3742(e), her motion is denied.
      The Court may modify a term of imprisonment only in a limited number

of circumstances. In the future, the Defendant may seek a modification of

her sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), which allows a

reduction of sentence due to “extraordinary and compelling reasons.” Such

motion may be filed by the Director of the Bureau of Prisons or by the

Defendant herself, but only after she has fully exhausted all administrative

rights to appeal a failure of the Director to bring such a motion on her behalf

or the lapse of 30 days from the receipt of such a request by the warden of

the Defendant’s facility, whichever is earlier. See id.

      Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

“Motion   for   Reconsideration      18     U.S.C.   3742(e)   Post   Sentencing

Rehabilitation Programing” [Doc. 24] is DENIED.

      IT IS SO ORDERED.

                           Signed: August 5, 2019




                                           2
